Appeal by defendant from a judgment of the County Court, Nassau County, rendered May 19, 1978, convicting him of criminal sale of a controlled substance in the fifth degree and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The various bags of marihuana were properly admitted in evidence. The testimony at trial established that the evidence was identical to that involved in the crime and that it had not been tampered with (see People v Julian, 41 NY2d 340; People v Connelly, 35 NY2d 171). Mollen, P. J., Lazer, Cohalan and Margett, JJ., concur.